Case 1:20-cv-00788-HYJ-RSK ECF No. 17, PageID.107 Filed 11/19/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

GONZALO VALLE ARRIZON,
et al.,
                                                      Case No. 1:20-cv-788

                       Plaintiffs,                    Honorable Hala Y. Jarbou

v.

CHAD F. WOLF, et al.,

                  Defendants.
____________________________/

                                              ORDER

               Before the Court is the parties’ Stipulation and Order Extending Deadline to File

Amended Complaint or Brief in Opposition to Motion to Dismiss (ECF No. 16). Accordingly,

               IT IS ORDERED that Stipulation and Order Extending Deadline to File Amended

Complaint or Brief in Opposition to Motion to Dismiss (ECF No. 16) is GRANTED IN PART.

Plaintiffs shall file their amended complaint or brief in opposition to motion to dismiss on or before

December 7, 2020.



Dated:    November 19, 2020                           /s/ Hala Y. Jarbou
                                                      HALA Y. JARBOU
                                                      UNITED STATES DISTRICT JUDGE
